DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 2, 4- 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Woodbridge et al. do not teach filtering out at least a noise produced by the outboard motors (Amendment, page 6).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2, 4 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge et al. (US Patent 5,832,440) in view of Goose et al. (US PAP 2006/0262935).
As per claims 1, 7, Woodbridge et al. teach a device/method generating control signals of a boat, comprising:
an electronic control unit configured to generate an output control signal to be sent to one or more actuator elements based on an input control signal, the output control signal relating to a setting of operating conditions of the one or more actuator elements (“a trolling motor is equipped with a voice-controlled remote control system which utilizes a speech recognition computer to allow the operator to control the speed and direction of an electrically steered trolling motor by voice commands”; col.2, lines 20 – 25),
wherein the input control signal is an audio signal comprising a voice command generated by a user and related to travel parameters of the boat (“to control the speed and direction of an electrically steered trolling motor by voice commands, thereby allowing the operator to freely move about the boat.”; col.2, lines 20 – 25), and
wherein the electronic control unit comprises acquisition means of the audio signal and conversion means configured to identify the voice command and convert the voice command into the output control signal (“utilizes a speech recognition computer to allow the operator to control the speed and direction of an electrically steered trolling motor by voice commands”; col.2, lines 20 – 25);
wherein the acquisition means comprise audio signal filtering means configured to isolate the voice command of the user from the audio signal (“variable filter which may be controlled by control computer to reduce unwanted noise such as wind noise which is associated with operating in an outdoor environment.”; col.5, lines 39 – 41).
However, Woodbridge et al. do not specifically teach filtering out at least a noise produced by the outboard motors.
Goose et al. disclose noise suppression, where noise in one sound zone is likely to include audio output of this system to speakers in another sound zone; while traditional noise suppression mechanisms detect and suppress environmental noises such as engine noise, vibration noise or wind noise (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to filter out at least a noise produced by the outboard motors as taught by Goose et al. in Woodbridge et al., because that would help improve the quality of sound reception in the sound zones based on the desired level of sound (paragraph 50).

As per claim 2, Woodbridge et al. further disclose the conversion means comprise memory units having databases that contain identifying information of the actuator elements and the setting of the operating conditions of the actuator elements, together with associative tables for associating the voice command with data present in the databases (“the average and/or peak signal levels associated with a spoken command by the operator are compared to the average and/or peak signal levels associated with a record stored in a recognizer memory.”; col.2, lines 34 – 39).

As per claim 4, Woodbridge et al. further disclose the acquisition means are connected to the conversion means via wireless communication (col.2, line 33).

As per claim 5, Woodbridge et al. further disclose the control unit comprises a connecting system that connects one or more control elements (col.2, lines 20- 30).

As per claim 6, Woodbridge et al. further disclose the actuator elements comprise one or more of a jack plate, a trim tab, a bow thruster, or a stern thruster (“Electric powered trolling motors can be attached to either the bow, or the stern of the boat depending primarily on the preference of the operator.”; col..1, lines 32 – 34).

As per claim 8, Woodbridge et al. further disclose the acquisition input control comprises filtering the audio signal (“variable filter which may be controlled by control computer to reduce unwanted noise such as wind noise which is associated with operating in an outdoor environment.”; col.5, lines 39 – 41).

As per claim 9, Woodbridge et al. further disclose the filtering the audio signal comprises detecting a noise generated while the boat is traveling (“variable filter which may be controlled by control computer to reduce unwanted noise such as wind noise which is associated with operating in an outdoor environment.”; col.5, lines 39 – 41).

As per claim 10, Woodbridge et al. further disclose acquiring the input control signal comprises a voice recognition step of a user (“utilizes a speech recognition computer to allow the operator to control the speed and direction of an electrically steered trolling motor by voice commands”; col.2, lines 20 – 25).

As per claim 11, Woodbridge et al. teach a piloting system of a boat comprising:
one or more actuator elements settable to change a speed of the boat (“causes the speed and steering direction of the watercraft to change in response to the spoken commands”; abstract);
one or more control members configured to set operating conditions of the one or more actuator elements (“a trolling motor is equipped with a voice-controlled remote control system which utilizes a speech recognition computer to allow the operator to control the speed and direction of an electrically steered trolling motor by voice commands”; col.2, lines 20 – 25); and
a central unit configured to connect the one or more control members to the one or more actuator elements, so that the central unit receives one or more input control signals from the one or more control members and generates corresponding output control signals setting the one or more actuator elements (“the average and/or peak signal levels associated with a spoken command by the operator are compared to the average and/or peak signal levels associated with a record stored in a recognizer memory.”; col.2, lines 34 – 39),
wherein the central unit comprises an electronic control unit configured to generate the output control signals to be sent to one or more actuator elements based on the one or more input control signals, the output control signals relating to setting the operating conditions of the one or more actuator elements (“The voice commands "FASTER" and "SLOWER" cause the current speed setting to be incremented or decremented by one setting. This results in an acceptable tradeoff between fine control of speed, and large numbers of voice commands”; col.8, lines 6 - 10);
,wherein the one or more input control signals comprises an audio signal including a voice command generated by a user and related to travel parameters of the boat (“to control the speed and direction of an electrically steered trolling motor by voice commands, thereby allowing the operator to freely move about the boat.”; col.2, lines 20 – 25); and
wherein the electronic control unit comprises acquisition means of the audio signal and conversion means configured to identify the voice command and convert the voice command into the output control signals (utilizes a speech recognition computer to allow the operator to control the speed and direction of an electrically steered trolling motor by voice commands”; col.2, lines 20 – 25);
wherein the acquisition means comprise audio signal filtering means configured to isolate the voice command of the user from the audio signal (“variable filter which may be controlled by control computer to reduce unwanted noise such as wind noise which is associated with operating in an outdoor environment.”; col.5, lines 39 – 41).
However, Woodbridge et al. do not specifically teach filtering out at least a noise produced by the outboard motors.
Goose et al. disclose noise suppression, where noise in one sound zone is likely to include audio output of this system to speakers in another sound zone; while traditional noise suppression mechanisms detect and suppress environmental noises such as engine noise, vibration noise or wind noise (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to filter out at least a noise produced by the outboard motors as taught by Goose et al. in Woodbridge et al., because that would help improve the quality of sound reception in the sound zones based on the desired level of sound (paragraph 50).

As per claims 12, 14, 16, Woodbridge et al. in view of Goose et al. further disclose the acquisition means acquire separately a first noise generated by mechanical parts of the boat, the first noise comprising the noise produced by the outboard motors, and a second noise generated by a wind (“suppress environmental noises such as engine noise, vibration noise or wind noise.”; Woodbridge et al., col.5, lines 39 – 41; Goose et al., paragraph 26).

As per claims 13, 15, 17, Woodbridge et al. in view of Goose et al. further disclose the filtering means are configured to filter out at least the noise produced by the outboard motors by subtract a prerecorded background noise from the audio signal (“suppress environmental noises such as engine noise, vibration noise or wind noise.”; Goose et al., paragraph 26).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658